PER CURIAM.
We affirm the judgment of conviction and sentences with the exception of the imposition of costs and Public Defender fees. The imposition of costs is erroneous due to lack of notice per Jenkins v. State, 444 So.2d 947 (Fla.1984), and the imposition of an indeterminate Public Defender’s fee is improper based upon Goodling v. State, 482 So.2d 594 (Fla. 4th DCA 1986). Accordingly, we remand that part of the sentences to the trial court for further proceedings as it sees fit.
DOWNEY, WALDEN and POLEN, JJ., concur.